DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
Applicant’s Remarks and amendment in the reply filed on 11/16/2020 is acknowledged. 
Claims 1, 14-20, 24, 62-64, 66-69 and 71-72 are pending, of which claims 14-20 and 24 are withdrawn because of earlier restriction and election without traverse. 
Claims 1, 62-64, 66-69 and 71-72 are under current examination.
Applicant’s amendment necessitated new claim rejection as set forth below.

Claim Rejections - 35 USC § 112 (a) - Enablement
The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 63-64, 66-67 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification does not reasonably provide enablement for the instantly claimed method.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.In re Wands, 8 USPQ2d 1400 (CAFC 1988) at 1404 where the court set forth the eight factors to consider when assessing if a disclosure would have required undue experimentation.  (1) the nature of the invention; (2) the state of the prior art; (3) the relative skill of those in the art; (4) the predictability or unpredictability of the art; (5) the breadth of the claims; (6) the amount of direction or guidance presented; (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary.  All of the Wands factors have been considered and those most relevant to the cited claims are discussed below.	All of the Wands factors have been considered with regard to the instant claims, with the most relevant factors discussed below.	Nature of the invention:   The rejected invention is drawn to a method of extending life span in absence of any age related condition, by delaying an age-related condition, such as any cancer, any neurodegenerative disease etc. by administering DTPA compound (elected species).  	
Relative skill of those in the art:   The relative skill of those in the art is high.	Breadth of claims:  The claims are broad in numerous aspects:
There is no specific age of the subject is provided when such method of attenuating aging (extending life span) in absence of any age related condition will be practiced. Is it starts at the birth of the organism or at a different time point such as near to death etc.;
“extending life span in absence of any age related condition” is not specifically defined in the instant specification and is interpreted to include attenuation of any aspect of the aging process;
Delaying the onset of “age-related condition” has substantial breadth. Any condition that can be attributed to the aging process is encompasses by the claim limitation, including such varied conditions as macular degeneration, cancer, osteoporosis, dementia, depression, congestive heart failure, diabetes, alopecia, arthritis, etc.
The instant specification defines “treatment” as: “"Treating" or "treatment" as used herein covers the treatment of the disease or condition of interest, e.g., tissue injury, in a mammal, having the disease or condition of interest, and includes: (i) preventing the disease or condition from occurring in a mammal, in particular, when such mammal is predisposed to the condition but has not yet been diagnosed as having it; (ii) inhibiting the disease or condition, i.e., arresting its development; (iii) relieving the disease or condition, i.e., causing regression of the disease or condition; or (iv) relieving the symptoms resulting from the disease or condition.”. (paragraph 0084, emphasis added). The term “prevention” is assumed to take on the customary meaning known to those skilled in the art.  Specifically, “prevention” is defined according to the Institute for International Medical Education (Wojtczak, 2002, PTO-892) as: the goals within the field of medicine to promote health, to preserve health, to restore health when it is impaired, and to minimize suffering and distress. Customarily prevention is sub-classified as primary (the protection of health by personal and community wide effects), secondary (the measures available to individuals and populations for the early detection and prompt and effective intervention to correct departures from good health) and tertiary (the measures available to reduce or eliminate long-term impairments and disabilities, minimize suffering caused by existing departures from good health, and to promote the patient's adjustment to irremediable conditions). Tertiary prevention is most relevant as used in the context of the instant invention.  Thus, the intent of the claimed method of treatment, as interpreted by a skilled practitioner of the medical or pharmaceutical arts, would include that which reduces the occurrence of, or eliminates, the instantly claimed age-related conditions. 
Amount of guidance/Existence of working examples:  
The guidance provided by the instant specification in the form of working examples is detailed in Example 1, paragraphs 0136-0145, wherein disclosed is the testing of DTPA, in mice of 5 month age, for their effect on prolonging mice lifespan.  The results of the testing are summarized in Figures 1-5, wherein data shows improved lifespan of mice, however, 1) with 
no disclosure of any tests performed on treating or preventing by delaying any disease, 2) there is no disclosure of any tests performed to examine if there is any disease or disorder that leads to early death of control mice  or any disease at the start of the experiment; 3) there is no disclosure of any tests performed to examine the effect on any “age-related condition” such as any kind of cancer etc.; 4) there is no disclosure of any tests performed to examine the “delaying effect” or prevention of any disease recited in the instant claims; all the reported data examines the effects of individual compounds on extending lifespan.	Quantity of experimentation:  While the instant specification does show data for a handful of compounds (e.g. inulin, pentetic acid), at prolonging lifespan, one of skill in the art would have to conduct a myriad number of experiments comprising trial and error administration of instantly claimed compounds, at different ages, different organisms, to both healthy individuals and individuals having a representative number of age-related conditions, to ascertain if the functionally claimed compounds are effective to extend life span of a healthy individual, ameliorate or eliminate, any age-related condition; or treating any disease resulting in extending lifespan such as cancer, diabetes, neurodegenerative diseases etc. Genetech, 108 F.3d at 1366, states that “a patent is not a hunting license.  It is not a reward for search, but compensation for its successful conclusion” and “[p]atent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable”.	Therefore, in view of the Wands factors as discussed above, e.g., the breadth of the claims, the lack of working examples and quantity of experimentation, one of skill in the art would be burdened with undue experimentation to practice the invention commensurate in the scope of the claims, with no assurance of success.
Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1 and 62 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1 and 62 are indefinite as claim 1 recites “does not have an age-related condition or disorder”. This is because applicant has not provided any clear definition of age-related condition or disorder. For instance, what decade of age is to be considered for having such disease; is it related to human age after birth ---10 years of age---50 years etc.; what type of diseases are included in the definition.; neurodegenerative disease, for example, an individual can suffer from Alzheimer’s disease in 30’s or in 80’s; same is true for diabetes. Thus definition of age-related disorder is unclear. Further, dependent claim 62 doesn’t cure the deficiency and is also indefinite.
Appropriate correction required.

Claims 63, 64, 66-67 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 63, 64, 66-67 are indefinite as claim 63 recites “age-related condition or disorder ---does not have an age-related condition or disorder”. This is because applicant has not provided any clear definition of age-related condition or disorder. For instance, what decade of age is to be considered for having such disease; is it related to human age after birth ---10 years of age---50 years etc.; what type of diseases are included in the definition.; neurodegenerative disease, for example, an individual can suffer from Alzheimer’s disease in 30’s or in 80’s; same is true for diabetes. Thus definition of age-related disorder is unclear. Further, dependent claims 64, 66-67 doesn’t cure the deficiency and are also indefinite.
Appropriate correction required.

Claims 71-72 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 71-72 are indefinite as the claims recite “the age-related condition or disorder”, which lacks the antecedent basis. 
Appropriate correction required.
Because of the indefiniteness brought by the limitation ““the age-related condition or disorder”, the limitation has not been searched for the prior art and is not examined. However, should an amended version of the claims be presented for the next action on the merits, the action may be made advisory. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 62-64, 67-69 and elected species are rejected under 35 U.S.C. 103 as being unpatentable over Gunton (US 2014/0336230 A1). 
Determining the scope and contents of the prior art
Gunton teach treating and preventing (i.e. delaying the onset of age-related disorder in a healthy subject; the subject is healthy and does not have an age-related disorder) obesity (which results disorders leading to death and thus prolonging life) by increasing metabolism in human subject by oral administration of effective amount of DTPA (abstract, paragraphs 0003-0008, 0011-0026, 0223-0225, 0227 and claims).
Ascertaining the differences between the prior art and the claims at issue
Gauton teaches applicants process of using DTPA in treating obesity. However, the cited prior art provide example with DFS and fails to provide with DTPA. 
Resolving the level of ordinary skill in the pertinent art
With regard to the above difference-Since the cited prior art teaches practicing method with compounds, such as DFS, DTPA etc. and example with DFS, it would have been prima facie obvious to a person of ordinary skill in the art with a reasonable expectation of success that the method may be practiced with DTPA as taught by the cited prior art.
Further, Case law has established that it is prima facie obvious to substitute one known element for another to obtain predictable results. KSR Int'I Co. v. Teleflex, Inc., 550 U.S. 398 (2007). 
Based on the above established facts, it appears that the above cited prior art read applicants’ process.  
Therefore, all the claimed elements were known in the prior art and one skilled person in the art could have modified the elements as claimed by known methods with no change in their respective functions, and would have yielded predictable results to one of ordinary skill in the art at the time of the invention. 
Considering objective evidence present in the application indicating obviousness or nonobviousness
To establish a prima facie case of obviousness, three basic criteria must be met: (1) the prior art reference must teach or suggest all the claim limitations; (2) there must be some suggestion or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings; and (3) there must be a reasonable expectation of success; and (MPEP § 2143).
In this case, Gunton teach treating and preventing (i.e. delaying the onset of age-related disorder in a healthy subject; the subject is healthy and does not have an age-related disorder) obesity (which results disorders leading to death and thus prolonging life) by increasing metabolism in human subject by oral administration of effective amount of DTPA. 
In KSR International Vo. V. Teleflex Inc., 82 USPQ2d (U.S. 2007), the Supreme Court particularly emphasized “the need for caution in granting a patent based on a combination of elements found in the prior art,” (Id. At 1395) and discussed circumstances in which a patent might be determined to be obvious.  Importantly, the Supreme Court reaffirmed principles based on its precedent that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” (Id. At 1395).  See MPEP 2143 -  Examples of Basic Requirements of a Prima Facie Case of Obviousness [R-9].
In this case at least prong (E)    “Obvious to try”  –  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success would apply.  
The rationale to support a conclusion that the claim would have been obvious is that “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103.”KSR, 550 U.S. at ___, 82 USPQ2d at 1397. If any of these findings cannot be made, then this rationale cannot be used to support a conclusion that the claim would have been obvious to one of ordinary skill in the art.  Further, there is a reasonable expectation of success that the process may be practiced with DTPA and can be made by teachings of the above cited prior art. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention by taking the advantage of the teaching of the above cited reference and to make the instantly claimed process with a reasonable expectation of success.  

Claims 1, 62-64, 66 and elected species are rejected under 35 U.S.C. 103 as being unpatentable over Michaelis (Biochemical and Biophysical Research Communications; 323 (2004) 1236-1240) in view of Gunton (US 2014/0336230 A1).  
Determining the scope and contents of the prior art
Michaelis teaches a method of treating breast cancer (not related to age as it can be caused at any age and not only because an individual is getting old), and neuroblastoma (again not related to age (and thus extending the life span and delaying complication of cancer with increasing age with spread of cancer) as it can be caused at any age and not only because an individual is getting old) comprising treating breast cancer cells and neuroblastoma cells with pentetic acid (DTPA) (abstract; page 1236, col 2, last paragraph; page 1238, col 1 and col 2 and Table 1; page 1239, col 1, lines 1 and 2).  These diseases if left untreated are known to kill the subject with breast cancer or neuroblastoma and shorten their lifespan.
Ascertaining the differences between the prior art and the claims at issue
Michaelis teaches applicants process of using DTPA in treating cancer and prolonging life. However, the cited prior art fails to provide oral administration of DTPA. 
Resolving the level of ordinary skill in the pertinent art
With regard to the above difference- Gunton cures the above deficiency. 
Gunton teaches treating and preventing obesity by increasing metabolism in human subject by oral administration of effective amount of DTPA (abstract, paragraphs 0003-0008, 0011-0026, 0223-0225, 0227 and claims).
Since the Michaelis teaches practicing method of treating cancer with DTPA, it would have been prima facie obvious to a person of ordinary skill in the art with a reasonable expectation of success to utilize different known methods of administration of DTPA, such as oral administration taught by Gunton. Further, given the ease of oral administration and a good compliance of patients with oral route of administration, a person of ordinary skill in the art would have been motivated to administer orally DTPA in a method of treating, such as taught by Gunton.
  Based on the above established facts, it appears that the above cited prior art read applicants’ process.  
Therefore, all the claimed elements were known in the prior art and one skilled person in the art could have modified the elements as claimed by known methods with no change in their respective functions, and would have yielded predictable results to one of ordinary skill in the art at the time of the invention. 
Considering objective evidence present in the application indicating obviousness or nonobviousness
To establish a prima facie case of obviousness, three basic criteria must be met: (1) the prior art reference must teach or suggest all the claim limitations; (2) there must be some suggestion or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings; and (3) there must be a reasonable expectation of success; and (MPEP § 2143).
In this case, Michaelis teaches practicing method of treating cancer with DTPA and Gunton teaches oral administration of DTPA. 
In KSR International Vo. V. Teleflex Inc., 82 USPQ2d (U.S. 2007), the Supreme Court particularly emphasized “the need for caution in granting a patent based on a combination of elements found in the prior art,” (Id. At 1395) and discussed circumstances in which a patent might be determined to be obvious.  Importantly, the Supreme Court reaffirmed principles based on its precedent that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” (Id. At 1395).  See MPEP 2143 -  Examples of Basic Requirements of a Prima Facie Case of Obviousness [R-9].
In this case at least prong (E)    “Obvious to try”  –  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success would apply.  
The rationale to support a conclusion that the claim would have been obvious is that “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103.”KSR, 550 U.S. at ___, 82 USPQ2d at 1397. If any of these findings cannot be made, then this rationale cannot be used to support a conclusion that the claim would have been obvious to one of ordinary skill in the art.  Further, there is a reasonable expectation of success that the process may be practiced with oral administration DTPA and can be made by teachings of the above cited prior art. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention by taking the advantage of the teaching of the above cited reference and to make the instantly claimed process with a reasonable expectation of success.  
Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1, 62-64, 66-69 and 71-72 and elected species in the instant application are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-4 and 8 of U.S. Patent No. 10653715 B2, since the claims, if allowed, would improperly extend the “right to exclude" already granted in the patent.
The subject matter claimed in the Claims 1, 62-64, 66-69 and 71-72, in the instant application is fully disclosed and is covered by the 1-4 and 8 of U.S. Patent No. 10653715 B2. Since the patent and the instant application are claiming common subject matter of the method of extending lifespan by administering any one of the listed compounds, including DTPA or combination thereof anticipates the instant method.
The difference of wording, however, does not constitute a patentable distinction, because the claims in the present invention simply fall within the scope of the patents.  For the foregoing reasons, the instantly claimed process is made obvious.     
 Furthermore, there is no apparent reason why applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the application which matured into a patent. See also MPEP § 804.
Response to Arguments
Applicant’s remarks and amendment, filed on 11/16/2020, have been fully considered but not found persuasive.
Applicant’s argues over enablement rejection that applicant has provided p value of assay with an increased life span and thus claims are enabled. 

This is not found persuasive and the instant claims are not enabled. This is because
There is no specific age of the subject is provided when such method of attenuating aging (extending life span) in absence of any age related condition will be practiced. Is it starts at the birth of the organism or at a different time point such as near to death etc.;
“extending life span in absence of any age related condition” is not specifically defined in the instant specification and is interpreted to include attenuation of any aspect of the aging process;
Treatment of an “age-related condition” has substantial breadth. Any condition that can be attributed to the aging process is encompasses by the claim limitation, including such varied conditions as macular degeneration, cancer, osteoporosis, dementia, depression, congestive heart failure, diabetes, alopecia, arthritis, etc.; 
The instant specification defines “treatment” as: “Treating" or "treatment" as used herein covers the treatment of the disease or condition of interest, e.g., tissue injury, in a mammal, having the disease or condition of interest, and includes: (i) preventing the disease or condition from occurring in a mammal, in particular, when such mammal is predisposed to the condition but has not yet been diagnosed as having it; (ii) inhibiting the disease or condition, i.e., arresting its development; (iii) relieving the disease or condition, i.e., causing regression of the disease or condition; or (iv) relieving the symptoms resulting from the disease or condition.”. (paragraph 0084, emphasis added). The term “prevention” is assumed to take on the customary meaning known to those skilled in the art.  Specifically, “prevention” is defined according to the Institute for International Medical Education (Wojtczak, 2002, PTO-892) as: the goals within the field of medicine to promote health, to preserve health, to restore health when it is impaired, and to minimize suffering and distress. Customarily prevention is sub-classified as primary (the protection of health by personal and community wide effects), secondary (the measures available to individuals and populations for the early detection and prompt and effective intervention to correct departures from good health) and tertiary (the measures available to reduce or eliminate long-term impairments and disabilities, minimize suffering caused by existing departures from good health, and to promote the patient's adjustment to irremediable conditions). Tertiary prevention is most relevant as used in the context of the instant invention.  Thus, the intent of the claimed method of treatment, as interpreted by a skilled practitioner of the medical or pharmaceutical arts, would include that which reduces the occurrence of, or eliminates, the instantly claimed age-related conditions. 
Applicant has provided no data on any kind of cancer or neurodegenerative disease etc. as claimed in some of the dependent claims.
 Applicant’s p-value also does not provide enablement for delaying any age-related disorders, such as cancer
Amount of guidance/Existence of working examples:  
The guidance provided by the instant specification in the form of working examples is detailed in Example 1, paragraphs 0136-0145, wherein disclosed is the testing of DTPA, in mice of 5 month age, for their effect on prolonging mice lifespan.  The results of the testing are summarized in Figures 1-5, wherein data shows improved lifespan of mice, however, 1) 
there is no disclosure of any tests performed to examine if there is any disease or disorder that leads to early death of control mice  or any disease at the start of the experiment; 2) there is no disclosure of any tests performed to examine the effect on any “age-related condition” such as any kind of cancer etc.; 4) there is no disclosure of any tests performed to examine the “delaying effect” or prevention of any disease recited in the instant claims; all the reported data examines the effects of individual compounds on extending lifespan.	Quantity of experimentation:  While the instant specification does show data for a handful of compounds (e.g. inulin, pentetic acid), at prolonging lifespan, one of skill in the art would have to conduct a myriad number of experiments comprising trial and error administration of instantly claimed compounds, at different ages, different organisms, to both healthy individuals and individuals having a representative number of age-related conditions, to ascertain if the functionally claimed compounds are effective to extend life span of a healthy individual, ameliorate or eliminate, any age-related condition; or treating any disease resulting in extending lifespan such as cancer, diabetes, neurodegenerative diseases etc. Genetech, 108 F.3d at 1366, states that “a patent is not a hunting license.  It is not a reward for search, but compensation for its successful conclusion” and “[p]atent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable”.	Therefore, in view of the breadth of the claims, the lack of working examples and quantity of experimentation, one of skill in the art would be burdened with undue experimentation to practice the invention commensurate in the scope of the claims, with no assurance of success.

Applicant argues that age related conditions are well understood, such as cancer, AD etc.---such as for 85 years old with references.  The applicant also argues by citing paragraph 3, that many diseases, such as cancer etc. are age related.  
This is not found persuasive and the instant claims are indefinite. This is because cancer can be a pediatric cancer or can occur at any age and further diseases such as AD can have an early onset, even at the age of 30 with genetic mutations. Thus the meaning of age related conditions is not clear and is not defined in the instant specification.  Further, if applicant wants to have any reference considered by the examiner, the references needs to be appropriately provided in IDS with a copy of reference. 
Applicant argument over the prior art is moot in view of new rejection as set forth above.
Applicant argument over ODP rejection that a TD is submitted, is not found persuasive as the office has not received any TD.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PANCHAM BAKSHI whose telephone number is (571)270-3463.  The examiner can normally be reached on M-Thu 7-4.30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-2720627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PANCHAM BAKSHI/Primary Examiner, Art Unit 1623